Opinion issued November 20, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00043-CV
____________

HENRY H. TAYLOR AND CAROLYN M. TAYLOR, Appellants

V.

RESURGENCE FINANCIAL, L.L.C., Appellee



On Appeal from the County Civil Court at Law No. 2
Fort Bend County, Texas
Trial Court Cause No. 31842



MEMORANDUM OPINION
	The parties have filed a joint motion, in which they ask this Court to set aside
the trial court's judgment and remand the case to the trial court for rendition of
judgment in accordance with the parties' settlement agreement.  See Tex. R. App. P.
42.1(a)(2)(B).  No opinion has issued.  Accordingly, we grant the motion, set aside
the trial court's judgment, and remand the case to the trial court for rendition of
judgment in accordance with the parties' agreement.  Id.
	All other pending motions in this appeal are overruled as moot. As stated in the
parties' motion, all costs on appeal will be borne by the party incurring them.


							Terry Jennings
							Justice

Panel consists of Justices Jennings, Hanks, and Bland.